DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10 and 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,004,187 to Kuruvilla et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 11,004,187 patent completely recite the limitations in the present application.

Application 17/226,600				Patent 11,004,187
1. A server comprising: a communications module; a data store storing profiles for parties; a processor coupled to the communications module and the data store; and a memory coupled to the processor, the memory storing processor-executable instructions which, when executed by the processor, configure the processor to: 
1. A server comprising: a communications module; a data store storing profiles for parties; a processor coupled to the communications module and the data store; and a memory coupled to the processor, the memory storing processor-executable instructions which, when executed by the processor, configure the processor to: 
receive, via the communications module from a remote computing device, a signal comprising image data obtained by the remote computing device, the image data including metadata identifying an image capture location and a time of image capture; 
receive, via the communications module from a remote computing device, a signal comprising image data obtained by the remote computing device through activation of a submission application, the image data including metadata identifying an image capture location and a time of image capture; 
obtain verification data, the verification data comprising sensor data received from the remote computing device and identifying a location of the remote computing device at the time of image capture; and 
obtain verification data, the verification data comprising policy data obtained from at least one of the stored profiles and sensor data received from the remote computing device and identifying a location of the remote computing device at the time of image capture; 
evaluate the image data based on the verification data to verify the authenticity of the image data by comparing the image capture location in the metadata to the location of the remote computing device at the time of image capture.
evaluate the image data based on the verification data to verify the authenticity of the image data by comparing the image capture location in the metadata to the location of the remote computing device at the time of image capture; 

when the image capture location in the metadata does not correspond to the location of the remote computing device at the time of image capture, determine that the image data is not authentic and generate an error; and engage one of a manual estimation module and a photo-based estimation module configured to provide a real-time estimate based on the image data, the manual estimation module being engaged when the image data is determined to be not authentic.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10-12 and 19 are rejected under 35 U.S.C. 102(a) as being anticipated by USPN 2008/0184272 to Brownewell.

With regard to claim 1, Brownewell discloses a server (Fig. 2a, Third Party 201 acts as a server for evaluating recorded images received from an image capture unit) comprising: 
a communications module (Fig. 2b, external information 231 communicated with the system, and paragraph [0028]); 
a data store storing profiles for parties (Fig. 2a, Insurer 202 stores profiles for insured parties 203); 
a processor coupled to the communications module and the data store (Fig. 2b, data combiner 235, paragraphs [0028] and [0132]); and 
a memory coupled to the processor (Fig. 2b, data storage 237 provides the programming to perform the steps of the evaluation), the memory storing processor-executable instructions which, when executed by the processor, configure the processor to: 
receive, via the communications module from a remote computing device, a signal comprising image data obtained by the remote computing device, the image data including metadata identifying an image capture location and a time of image capture (paragraphs [0029]-[0031] and [0120]-[0121], Images are recorded along with time and GPS information indicating the location of the image sensor device when the images are captured.  The GPS location data and timestamp information are considered metadata of the image file); 
obtain verification data, the verification data comprising sensor data received from the remote computing device and identifying a location of the remote computing device at the time of image capture (paragraphs [0029]-[0031] and [0120]-[0121], Verification data is interpreted as the encoded GPS location data that is encoded or encrypted into the digital file); and 
evaluate the image data based on the verification data to verify the authenticity of the image data by comparing the image capture location in the metadata to the location of the remote computing device at the time of image capture (paragraphs [0114] and [0119]-[0122], The encoded, encrypted, watermark data that contains the GPS location and timestamp information is verified in order to determine if it has been tampered with.  The encoding of the data is performed in a manner that subsequent tampering of the recorded data may be detectable and the certification performed along with the verification of the encoded data involves a statement that the GPS location data is accurate).

With regard to claim 2, Brownewell discloses the server of claim 1, wherein the signal comprising image data obtained by the remote computing device is received through activation of a submission application (paragraphs [0120]-[0122], The third party that verifies the image data to be authentic is interpreted as the activation of a submission application).

With regard to claim 3, Brownewell discloses the server of claim 1, wherein the instructions further cause the processor to: 
determine that the image capture location in the metadata does not correspond to the location of the remote computing device at the time of image capture (paragraphs [0114] and [0120]-[0121], Verification is performed to determine that the data has not been tampered with.  If that data has been tampered then the tampering is detected); and 
responsive to determining that the image capture location in the metadata does not correspond to the location of the remote computing device at the time of image capture, determine that the image data is not authentic and generate an error (paragraph [0114] and [0120]-[0121], The third party will detect when the encoded data has been tampered with thus not matching the comparison of expected data).

	With regard to claim 10, the discussion of claim 1 applies. 

	With regard to claim 11, the discussion of claim 2 applies.

	With regard to claim 12, the discussion of claim 3 applies.

	With regard to claim 19, the discussion of claim 1 applies.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-9, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPNs 2008/0184272 to Brownewell and 8,712,893 to Brandmaier et al.

With regard to claim 4, Brownewell discloses the server of claim 3, but does not discloses wherein the instructions further cause the processor to: responsive to determining that the image data is not authentic, engage a manual estimation module by routing a chat session to an operator device.
Brandmaier teaches a similar image authentication system to Brownewell and discloses  launching a chat bot session and allows a user to talk directly with a claims adjuster over the server in real time to guide the user to capture further images when the images are determined to be insufficient (Fig. 8 and column 10, lines 1-16).   
Therefore it would have been obvious to one of ordinary skill in the art before the time of filing to enable a user to interact trough a chat when more information is needed in the case of insufficient or defective photos as taught by Brandmaier.  The motivation to engage a manual estimation would be to complete the process when the system is unable to automatically satisfy the conditions of operation.

With regard to claim 5, Brownewell discloses the server of claim 1, wherein the instructions further cause the processor to: 
determine that the image capture location in the metadata; and responsive to determining that the image capture location in the metadata corresponds to the location of the remote computing device at the time of image capture, determine that the image data is authentic corresponds to the location of the remote computing device at the time of image capture (paragraphs [0029]-[0031] and [0120]-[0121], Images are recorded along with time and GPS information indicating the location of the image sensor device when the images are captured.  The GPS location data and timestamp information are considered metadata of the image file).  Brownewell does not explicitly disclose engage a photo-based estimation module configured to provide a real time estimate based on the image data.  
	Brandmaier teaches a similar image authentication system and goes into more detail about photo-based insurance damage claim estimates (column 7, lines 60-67). 
	It would have been obvious to one of ordinary skill in the art before time of filing to combine the image authentication of Brownewell with the image based estimation of the Brandmaier in order to provide authentic images for estimating vehicle damage as.

	With regard to claim 6, Brandmaier discloses wherein the image data comprises an image of at least a portion of a vehicle and wherein evaluating the image data based on the verification data comprises determining whether the vehicle in the image corresponds to an insured vehicle (column 10, lines 25-35, The server performs OCR to recognize the VIN in a submitted image).    

	With regard to claim 7, Brandmaier discloses wherein determining whether the vehicle corresponds to the insured vehicle comprises: performing optical character recognition on the image to identify text in the image; and comparing the text in the image to a vehicle identification number (VIN) in at least one of the profiles stored in the data store (column 10, lines 25-35, The server performs OCR to recognize the VIN in a submitted image).  

	With regard to claim 8, Brandmaier discloses wherein determining whether the vehicle corresponds to the insured vehicle comprises: identifying one or both of a make or model of the vehicle in the image; and comparing the make or model of the vehicle to a make or model in at least one of the profiles stored in the data store (column 10, lines 50-65, The make and model are identified and are used to compare the vehicle to similar make and model and/or undamaged or previously recorded damaged vehicles).  

	With regard to claim 9, Brandmaier discloses wherein identifying one or both of a make or model of the vehicle in the image comprise any one or a combination of:
	identifying a logo in the image and comparing the logo to a logo associated with the make or model in the at least one of the profiles stored in the data store; 
	identifying text in the image and comparing the text to the make or model in the at least one of the profiles stored in the data store; and 
	performing an image-based analysis to determine whether a vehicle body of the vehicle in the image corresponds to a vehicle body template for the make or model in the at least one of the profiles stored in the data store (column 719, lines 50-65, the make and model are used to compare the vehicle to similar make and model and/or undamaged or previously recorded damaged vehicles).

	With regard to claims 13-18, the discussions of claims 4-9 apply respectively.

	With regard to claim 20, the discussions of claims 3 and 4 apply.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669